 


 HJ 88 ENR: Disapproving the rule submitted by the Department of Labor relating to the definition of the term “Fiduciary”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fourteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. J. RES. 88 
 
JOINT RESOLUTION 
Disapproving the rule submitted by the Department of Labor relating to the definition of the term Fiduciary. 
 
 
That   Congress disapproves the rule submitted by the Department of Labor relating to Definition of the Term Fiduciary; Conflict of Interest Rule—Retirement Investment Advice (published at 81 Fed. Reg. 20946 (April 8, 2016)), and such rule shall have no force or effect.  
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
